J-S11016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK NATIONAL ASSOCIATION, AS               IN THE SUPERIOR COURT
TRUSTEE SUCCESSOR IN INTEREST TO                           OF
BANK OF AMERICA NATIONAL                              PENNSYLVANIA
ASSOCIATION AS TRUSTEE SUCCESSOR
TO MERGER TO LASALLE BANK
NATIONAL ASSOCIATION AS TRUSTEE
FOR STRUCTURED ASSET INVESTMENT
LOAN TRUST MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2004-
4

                         Appellee

                    v.

JACQUELINE BLOUNT AND/OR
OCCUPANTS

APPEAL OF JACQUELINE BLOUNT
                                                    No. 2056 EDA 2017


                    Appeal from the Order May 23, 2017
              In the Court of Common Pleas of Monroe County
                      Civil Division at No: 735 CV 2017


BEFORE: OTT, STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                        FILED JUNE 05, 2018

      Appellant, Jacqueline Blount, appeals from an order granting the motion

for summary judgment of Appellee, U.S. Bank National Association, in this

action for ejectment. We remand for further proceedings to correct a defect

in the trial court’s order dated May 23, 2017.

      In January 2004, Appellant and her husband, now deceased, entered

into a mortgage with BNC Mortgage, Inc. relating to real property owned by

the Blounts at 198 Scenic Drive, Blakeslee, Pennsylvania (“the Property”). The
J-S11016-18



mortgage was eventually assigned to Appellee, which commenced a mortgage

foreclosure action against Appellant in early 2014 and obtained a default

judgment against Appellant in mid-2014. Appellant filed a petition to open

judgment, which the trial court denied on July 21, 2015. Appellee purchased

the Property at sheriff’s sale on September 23, 2015 and recorded the sheriff’s

deed on October 23, 2015.

      On February 2, 2017, Appellee filed a complaint in ejectment, the action

that presently is before us for review. On February 21, 2017, Appellant filed

an answer to the ejectment complaint with counterclaims against Appellee

alleging, inter alia, violations of the Due Process Clause of the Fifth

Amendment and the federal Fair Debt Collection Practices Act, 15 U.S.C. §

1692—1692p.      On March 11, 2017, Appellee filed a reply to Appellant’s

counterclaims.

      On April 18, 2017, Appellee filed a motion for summary judgment on its

ejectment action. Appellee argued that Appellant’s counterclaims were barred

by res judicata due to Appellant’s failure to raise them in the underlying

foreclosure action. On May 23, 2017, the trial court entered an order granting

Appellee’s motion for summary judgment and entering summary judgment in

ejectment in favor of Appellee and against Appellant. The order, however, did

not expressly resolve Appellant’s counterclaims.

      On June 19, 2017, Appellant appealed to this Court. On August 9, 2017,

the trial court filed a Pa.R.A.P. 1925 statement concluding that Appellant’s




                                     -2-
J-S11016-18



counterclaims belonged in the underlying foreclosure action and could not be

raised in the present ejectment action.

      Although it appears from this history that the trial court intended its

summary judgment order to resolve Appellee’s ejectment claim and

Appellant’s counterclaims, the order did not expressly dispose of Appellant’s

counterclaims. Thus, in its present form, the order is not a “final order.” See

Pa.R.A.P. 341(b)(1) (“final order” is order which “disposes of all claims and

all parties”) (emphasis added).

      To correct this technical defect, we remand this case to the trial court

for entry of an order within fifteen days that expressly disposes of Appellee’s

claims and Appellant’s counterclaims. Following entry of this order, we will

treat Appellant’s appeal as filed in accordance with Pa.R.A.P. 905(a)(5). See

id. (“[a] notice of appeal filed after the announcement of a determination but

before the entry of an appealable order shall be treated as filed after such

entry and on the day thereof”).

      Case remanded for proceedings consistent with this order. Jurisdiction

retained.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/5/18




                                     -3-